Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the items marked “A” consist of telescopes, not chiefly used for the amusement of children, the claim at 25 percent under the provision in 228(b), as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for telescopes, valued not over $2 each, finished or unfinished, not specially provided for, was sustained. The items marked “B,” stipulated to consist of ballet dancing figures on jewelry boxes similar in all material respects to those the subject of Abstract 66652, were held dutiable as entireties at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood, not specially provided for, as claimed.